COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Criminal Court at Law No. 1 of Harris County

        This is an appeal from a sentence imposed on October 11, 2013. Appellant filed her
notice of appeal on October 11, 2013. See TEX. R. APP. P. 26.2. The record was due on
December 10, 2013. See TEX. R. APP. P. 4.1(a), 35.2. The clerk’s record was filed on December
9, 2013. The Court has been informed that court reporter Terri Johnstone and court reporter
Cylena Korkmas both took portions of the reporter’s record for this appeal. On March 21, 2014,
Terri Johnstone filed her portion of the reporter’s record.
       On February 27, 2014, the Court notified appellant that unless appellant paid for and
caused Cylena Korkmas’s portion of the reporter’s record to be filed by March 5, 2014, the Court
may consider and decide only those issues or points that do not require Cylena Korkmas’s
portion of the reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant did not pay for and cause Cylena Korkmas’s portion of the reporter’s record to
be filed by March 5, 2014. Instead, on March 21, 2014, appellant filed a motion requesting that
the Court order Cylena Korkmas to file her portion of the reporter’s record, although appellant
admitted that she had not paid for that portion of the record. On April 7, 2014, the Court denied
appellant’s motion, stated it would consider and decide those issues or points that do not require
Cylena Korkmas’s portion of the reporter’s record for a decision, and ordered appellant’s brief to
be filed.
        Appellant has now filed a “Motion for Leave to Supplement the Record on Appeal and to
Reconsider [the Court’s] Ruling of April 7, 2014.” We DENY appellant’s request to reconsider
the Court’s April 7, 2014 order. Further, we DISMISS as moot appellant’s request for the Court
to “permit the record to be supplemented with portions of the record which Korkmas has taken,”
as a party is entitled to supplement the reporter’s record without leave from this Court. See TEX.
R. APP. P. 34.6(d) (“If anything relevant is omitted from the reporter’s record . . . any party may
by letter direct the official court reporters to prepare, certify, and file in the appellate court a
supplemental reporter’s record containing the omitted items. . . . Any supplemental reporter’s
record is part of the appellate record.”).
        Finally, the Court notes that Cylena Korkmas’s portion of the reporter’s record was filed
in this case on May 20, 2014. The Court will accept Cylena Korkmas’s portion of the reporter’s
record and it will become part of the appellate record. See TEX. R. APP. P. 34.6(b)(3), 34.6(d).
However, as appellant has previously been notified, the delay in the filing of Cylena Korkmas’s
portion of the reporter’s record will not affect the deadlines in this case and may not serve as a
basis for a motion for extension.
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court

Date: May 22, 2014